Citation Nr: 0505950	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-25 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Propriety of the reduction of disability rating for 
service-connected structural brain changes from 100 percent 
disabling to noncompensable in August 1970 rating decisions.  

2.  Entitlement to a compensable evaluation for service-
connected structural brain changes, to include consideration 
of whether the August 1970 rating actions involved clear and 
unmistakable error.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from April 1951 to December 
1961, with more than three years and two months prior active 
service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  In that determination, the RO, among 
other things, denied the appellant's claim of entitlement to 
a compensable evaluation for service-connected structural 
brain changes.  The appellant disagreed and this appeal 
ensued.  

In May 2004, the appellant testified at a hearing before the 
undersigned Acting Veterans Law Judge who was designated by 
the Chairman of the Board to conduct that hearing pursuant to 
38 U.S.C.A. Section 7107(c) (West 2002).  A transcript of the 
hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At a May 2004 hearing before the Board, the appellant argued 
that he disagreed with August 1970 rating decisions that 
reduced the evaluation for his service-connected structural 
brain changes from 100 percent disabling to noncompensable, 
that he had disagreed with the reduction at that time and 
never been advised of a reinstatement of his benefits.  

The record reflects that the RO communicated its decision to 
reduce the appellant's disability rating to the appellant via 
two letters dated in August 1970.  The appellant responded to 
the RO in a letter dated in September 1970 that he was 
"questioning this decision" and again in an October 1970 
letter that the evidence "conflicts" with the 
noncompensable evaluation assigned.  The RO apparently did 
not interpret the appellant's correspondence as a notice of 
disagreement as it never issued a statement of the case with 
respect to the propriety of the reduction in rating.  

An appeal is initiated where a claimant has expressed timely 
disagreement in writing with a rating action.  See 38 C.F.R. 
§§ 20.200, 20.201.  VA is required to review all issues which 
are reasonably raised by a liberal reading of the appellant's 
assertions.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
Accordingly, the Board finds that the issue of the propriety 
of the reduction in disability rating for structural brain 
changes was properly appealed by the appellant in 1970 and 
must be remanded for the RO to address and issue a statement 
of the case if the benefits sought are not granted.

The appellant also raises an allegation of whether clear and 
unmistakable error was committed in the August 1970 rating 
decisions.  Specifically, in referring to the reduction of 
the rating in 1970, the appellant's representative argued in 
the May 2004 hearing that this action by the RO involved 
clear and unmistakable error.  The RO has not had an 
opportunity to address this issue, which - if it were proved 
might effectively restore the earlier rating and render moot 
the increased-rating claim here before the Board - is 
inextricably intertwined with the issues on appeal.  Thus, on 
remand, the RO should readjudicate the claim with additional 
consideration of the appellant's new allegations.  

The appellant should be given the opportunity to submit 
additional evidence and argument.  VA must ensure it fulfills 
its duty to notify the appellant of the evidence necessary to 
substantiate his claim.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The case is remanded to the RO via the AMC in 
Washington, D.C., for the following action:  

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002); 38 C.F.R. § 3.159 
(2004); and the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002), have been satisfied.  In 
particular, the RO must inform the 
appellant (1) about the information and 
evidence not of record that is necessary 
to establish the claims; (2) about the 
information and evidence that VA will 
seek to provide; (3) about the 
information and evidence the appellant is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to his claim.  
The claims file must include 
documentation that there has been 
compliance with VA's duties to notify and 
assist a claimant with respect to all 
issues on appeal as set forth in the 
VCAA.  

2.  The RO must review the issue of the 
propriety of the reduction of the rating 
for service-connected structural brain 
changes from 100 percent disabling to 
noncompensable in August 1970 rating 
decisions.  If a determination remains 
adverse to the appellant, issue a 
statement of the case to him and his 
representative, notifying him of the time 
limit within which he must respond in 
order to perfect an appeal to the Board.  
Thereafter, the issue is to be returned 
to the Board only if a timely and 
adequate substantive appeal is filed.  

3.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claim currently in 
appellate status.  The RO should 
specifically address the appellant's 
assertions that clear and unmistakable 
error was committed by the RO in its 
assignment of a noncompensable 
evaluation.  If a benefit sought is not 
granted, the appellant and his 
representative should be furnished with a 
supplemental statement of the case, to 
include all pertinent law and 
regulations, and an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KRISTI BARLOW
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



